Citation Nr: 0515591	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 60 percent for lumbar disc disease.  The veteran requests 
a higher rating.

The veteran testified before the undersigned Veteran's Law 
Judge at a videoconference hearing in April 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran has not been notified of the 
amended criteria for rating diseases and injuries of the 
spine that became effective September 26, 2003, as found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  In 
addition, subsequent to the issuance of the October 2003 
statement of the case, the RO received the veteran's VA 
outpatient medical records and did not issue a supplemental 
statement of the case that included these records.  
Therefore, a supplemental statement of the case that includes 
the amended criteria for rating the spine and includes 
consideration of all evidence received since the issuance of 
the October 2003 statement of the case is necessary.

In a VA outpatient treatment record dated in December 2004, 
it appears that a magnetic resonance imaging (MRI) of the 
lumbar spine was ordered.  It is unclear whether the study 
was conducted.  

Further, the Board notes that the veteran underwent a VA 
examination in June 2003.  However, the examiner noted that 
the veteran's claims file was not available for review.  
Therefore, a new VA examination is necessary, which includes 
a review of the veteran's claims folder, to determine the 
current severity of his lumbar disc disease.

During his April 2005 hearing before the undersigned, the 
veteran stated that because of his back disorder, he retired 
rather than be discharged from work.  It is unclear whether 
the veteran is raising the issue of a total rating based on 
individual unemployability due to service-connected 
disabilities.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran to 
determine whether he is claiming an 
entitlement to individual 
unemployability.  If necessary, the RO 
should develop and adjudicate this claim.

2.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for his lumbar disc 
disease since May 2003 and which have not 
previously been associated with the 
claims folder.  Of particular interest 
would be records from Dr. Mark Smith.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should then make arrangements 
for the veteran to undergo orthopedic and 
neurological examinations to determine 
the nature and extent of disability from 
lumbar disc disease.  Any tests or 
studies deemed necessary to make these 
determinations should be undertaken or 
ordered by the physician.  Prior to the 
examination, the claims folder must be 
made available to the physician(s) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  

Orthopedic Examination
The examiner should provide the range of 
motion for the lumbar spine, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  All current symptomatology should 
be identified and described, including 
any functional loss associated with the 
lumbar spine due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  Any ankylosis of the 
lumbar spine should also be identified 
and fully described.

The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the lumbar spine noted should 
also be described in terms of slight, 
moderate, or severe.

The physician should discuss factors 
associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the physician should so state.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

Neurological Examination
Any tests or studies deemed appropriate 
by the physician should be undertaken to 
determine the presence of any neuropathy 
associated with the lumbar disc disease.  
All current neurological symptomatology 
associated with the veteran's lumbar 
spine disability should be identified and 
fully described.

The physician should comment on the 
degree of attacks (moderate or severe), 
if they are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks then this should be 
stated in the report.  The physician 
should report all findings and note all 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent knee jerk, or other neurological 
findings appropriate to site of diseased 
discs. 

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  Any radiculopathy associated 
with the lumbar spine disability should 
be described as slight, moderate, or 
severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, to include all evidence 
received by the RO since October 2003, 
and afford the veteran the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


